Citation Nr: 1137541	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  03-16 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for cause of death as a result of exposure to herbicides, benzene, and ground contaminants or ionizing radiation.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J. C. R.
ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1970, with periods of active service and active duty for training in the Army National Guard's Active Guard/Reserve Program (AGR) through July 1997.  

The Veteran died in 2001.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2002 and January 2003 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2004, the Appellant provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

This matter was last remanded by the Board in August 2007 for additional development, specifically to verify and obtain any records from National Guard service following active duty and for additional medical review and a nexus opinion discussing the Appellant's theory that exposure to toxic substances were related to the cause of the Veteran's death.  In April 2011, the RO/Appeals Management Center (AMC) obtained the additional medical review and opinion and readjudicated the claim in an April 2011 supplemental statement of the case (SSOC).  


In response to a letter dated in May 2009, the Appellant submitted a statement and asserted that the accounting of her pension benefits was miscalculated.  She also requested a hearing on this issue.  The AMC forwarded the documents to the Pension Maintenance Center.  Since this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is hereby REFERRED to the AOJ for appropriate action.

After carefully reviewing the record, the Board is compelled to again REMAND this matter to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Appellant asserts that the Veteran's lung cancer contributed substantially and materially to his death as opposed to merely sharing in the production of his death.  Specifically, she contends that exposure to Agent Orange, benzene, or ionizing radiation caused the Veteran's lung cancer.  She also indicated that the Veteran began smoking in service.

Although this matter was previously remanded for further development, examination of the record indicates not all of the Appellant's claimed theories of the Veteran's claimed exposure to toxic chemicals has been investigated. The Appellant claims Camp Perry was located at the National Aeronautics and Space Administration (NASA) facility, Plum Brook.  However, development completed by the RO showed that Camp Perry and Plum Brook were separate entities - the Veteran's claimed exposure at the former location (Camp Perry) has not been researched. 
  
With respect to the Appellant's claim that the Veteran was exposed to contaminated soil and ionizing radiation during National Guard service at Camp Perry in northern Ohio, a remand is necessary for further development.  

Service connection for a condition that is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

The approach pertinent to this claim is found in 38 C.F.R. § 3.311.  To consider a claim under 38 C.F.R. § 3.311, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease, and; (3) such disease first became manifest within a period specified by the regulation.  See 38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(1)(iii).

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.


Lay statements raised the possibility of radiation exposure in a claim which already involves a radiogenic disease.  The Appellant submitted statements, including the Veteran's, that were used in support of another Veteran's (E. T.) service connection claim for a skin disorder.  In summary, the statements were as follows:

* In an August 2001 statement, E. T. wrote that he was exposed to radiation in 1984 while performing maneuvers during Army Basic Training.  He reported the 216th Engineers set up camp on a nuclear waste dump.  He said they were told not to eat the wild berries or to drink the water because it was a nuclear dump, but it was not contaminated.  He remembered the ground "glowed green" at night.  The men asked that radiation levels be taken of the ground, but a Captain W. said they had already been taken and he refused to take measurements again.

* In an August 2001 statement, the Veteran reported that during annual training in 1983 at Plum Brook, he was required to wear a dosimeter to record radiation levels.

* In an August 2001 statement, C. M. T. reported he served at Plum Brook with the National Guard in 1983 and 1984.  He listed the names of seven men that he served with, including E. T., but he did not list the Veteran's name.  He wrote that the men were not informed about the danger of the contamination at Plum Brook, but they knew that there was a radiation dump in the area.  He recalled that the ground and vegetation looked "very strange and unusual."  C. M. T. noted he had three surgeries to remove growths in his throat and he had skin cancer removed from his chest, neck, head, and ears since service.





* In separate August 2001 statements, C. T. T. and R. D. T. reported that during his stay at Camp Perry, he noticed the ground and plants "glowed" bright green.  They recalled their superiors told them that the ground was safe.  Both wrote that they served at Camp Perry with E. T.

* In an August 2001 statement, C. A. H. wrote that he was told water tests showed chemical agents (blood and nerve) in approximately 1983.  He did not indicate a location.

In a January 2004 statement, the Appellant asserted the Veteran died from cancer caused from service at Plum Brook, which she described as a "nuclear waste dump site."  She reported that the Veteran served with C. T., C. T., and R. T., who submitted statements on behalf of E. T., as discussed above.  She related that the Veteran told her stories about sleeping in sleeping bags on the ground at Plum Brook, with dark oozing substances coming out of the ground with a bad smell.  He also told her that the men's footprints glowed at night.  The Veteran told her that he carried a Geiger pencil to measure radiation in his pocket every day.  He was issued a new Geiger pencil in the morning and turned it in every night.  He was never told the readings from the Geiger pencils.  

In a January 2004 statement, the Appellant reported the Veteran served in the Ohio Army National Guard and participated in training exercises at a nuclear waste site at Plum Brook from 1982 to 1984.  She stated that Camp Perry was now closed.  The Appellant stated that she spoke with other members of the unit who said that they saw liquid waste all over the base, the water was contaminated, and that several Guardsmen are now sick with various cancers and other diseases.  

In accordance with the Board's August 2007 remand directives, the RO requested any available records concerning the Veteran's exposure to radiation.  The State of Ohio's Adjutant General provided service personnel records which documented the Veteran's annual training at Camp Perry from June to July 1983 and in June 1984.  There was no indication that the Veteran was exposed to radiation within the service personnel records for this time period.

The Board's August 2007 remand also directed the RO to "obtain any records from the Environmental Protection Agency or other appropriate agency concerning the use of Plumbrook (sic), also known as Camp Perry, as a landfill and the results of any performed testing as to contaminants and/or radiation risk of the site."  First, the Board mischaracterized the Camp Perry and Plum Brook facilities as one in the same.  This was most likely due to the Appellant's testimony during the December 2004 hearing, where she said E. T. told her Plum Brook was Camp Perry.  However, the RO completed further development and included informational articles on both facilities and a map in the record.  The map revealed Camp Perry was located northwest of Port Clinton, Ohio, whereas Plum Brook was located southeast of Sandusky, Ohio.  Camp Perry and Plum Brook are clearly two separate facilities.

Nevertheless, the RO developed the radiation claim with respect to the Plum Brook Station.  The RO did not develop the radiation claim based upon the Veteran's service at Camp Perry, a facility separate and distinct from Plum Brook.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any records from the Environmental Protection Agency or other appropriate agency concerning the use of Camp Perry as a landfill and/or nuclear waste dump site.  Records containing the results of any performed testing as to contaminants and/or radiation risk of the site must be obtained.




2. The RO/AMC must obtain any radiation measurements recorded from Geiger pencils or dosimeters issued to the Army National Guard's 216th Engineers training at Camp Perry in 1983 and 1984 from the appropriate agency.

3. If, and only if, evidence exists that the Veteran was exposed to contaminants as reported, the claims file should be sent to a VA oncologist and/or pathologist.  Following a review of the complete record, including service personnel and medical records, private medical records, terminal hospital records, and a copy of this remand, the examiner must furnish an opinion as to the cause of the Veteran's death, and whether it was related to any confirmed exposure to contaminants as detailed above.  Specifically, the examiner must provide an opinion to the following questions:

a) What medical conditions existed at the time of the Veteran's death?

b) What was the clinical significance of these conditions with regard to the Veteran's cancer?

c) What factors may have caused or contributed to the Veteran's diagnosis of cancer?





d) Whether exposure to any of the chemicals or radiation found at Camp Perry could have caused or contributed substantially or materially to the Veteran's diagnosed cancer?

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.  

5. If and only if development demonstrates the Veteran participated in a radiation risk activity at Camp Perry, the RO/AMC must ascertain whether any further information is required or available for a comprehensive review of the Veteran's claimed in-service exposure to radiation.  Following such a determination and after obtaining such information, the RO/AMC must forward the Veteran's claims file to the Under Secretary for Health who will be responsible for preparation of a radiation dose estimate, to the extent feasible, based on available methodologies.  All actions and responses should be documented in the claims file.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


